The Duncan Electric   Ice Company, a corporation, filed its application, supported by affidavits, with the board of county commissioners of Stephens county for the correction of an erroneous assessment. From an order denying such application the plaintiff in error appealed to the district court of Stephens county, where said cause was tried, and judgment rendered in favor of the defendants, from which judgment the plaintiff in error has appealed to this court. The plaintiff has filed his brief in accordance with the rules of this court, and the defendant has filed no brief in support of its judgment, nor is any reason given for failure to file the same.
The brief filed by the plaintiff in error appears reasonably to sustain the assignments of error, and where the county attorney, selected by the people of the county to represent its interests, is so indifferent to the welfare of the county as to wholly neglect a matter of this kind, this court is not required to search the record to find some theory upon which the judgment may be sustained, but will reverse the judgment in accordance with the prayer of the petition in error.
The judgment is reversed.
By the Court: It is so ordered.